DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 23, Huffer discloses a method of forming a die-cut lid (abstract), comprising the steps of: a) providing a flexible composite sheet material (Figure 2, [0033], lid-20 cootamer-12); b) printing human-readable and/or machine-readable data on the flexible composite sheet material (Figure 2 rectangular barcode in area 34). Chen discloses that a lid-20 for a container-10 to incorporate a rigid/strengthener indentation -28 (Figure 1, col 3, line 30-34, the strengthener-28 being a rigidifying indentation encircling the lid); subsequently partially flattening the rigidifying indentation (Figure 1 Chen shows the indentation is flattened). However Huffer/Chen combination fail to disclose that after the step of forming one or more rigidifying indentations, the lid is sealed to a container; the step of partially flattening the rigidifying indentations takes place during the step of sealing the lid to the container which is deemed to be novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/MARC C HOWELL/Primary Examiner, Art Unit 1774